Exhibit 10.3

 

EXECUTION

 

AMENDED AND RESTATED PATENT LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED PATENT LICENSE AGREEMENT (the “Agreement”) is made and
entered into effective as of January 10, 2017 by and among:

 

Marathon Patent Group, Inc., a Nevada corporation having its principal place of
business located at 11100 Santa Monica Blvd. Suite 380, Los Angeles, CA 90025
(the “Issuer”), the entities listed on Schedule I hereto (together with the
Issuer, the “Licensor”); and

 

DBD Credit Funding LLC, an entity incorporated under the laws of Delaware having
its principal place of business located at 1345 Avenue of the Americas,
46th Floor, New York, NY 10105 (“DBD”), in its capacity as Collateral Agent
(“Licensee”).

 

Licensor and Licensee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, Licensor is the owner of certain patents and patent applications
identified in Schedule I(a) (the “Licensed Patents”); hereto and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1.                                      License

 

1.1                               Licensor hereby grants to Licensee a
non-exclusive, transferrable, sub-licensable, divisible, irrevocable, fully
paid-up, royalty-free, and worldwide license to the Licensed Patents, including,
but not limited to, the rights to make, have made, market, use, sell, offer for
sale, import, export and distribute the inventions disclosed in the Licensed
Patents and otherwise exploit the Licensed Patents in any lawful manner in
Licensee’s sole and absolute discretion solely for the benefit of the Secured
Parties (“Patent License”).

 

2.                                      Representations, Warranties and
Acknowledgements

 

2.1                               Each Party represents, warrants and covenant
to the other that the execution, delivery and performance of this Agreement is
within each Party’s powers and has been duly authorized.

 

2.2                               Licensor hereby represents, warrants and
covenant that it is the sole and exclusive owner of all rights, title and
interest in and to the Licensed Patents.

 

2.3                               EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER
PARTY MAKES ANY WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE OR THAT

 

1

--------------------------------------------------------------------------------


 

ARISE BY COURSE OF DEALING OR BY REASON OF CUSTOM OR USAGE IN THE TRADE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

2.4                               Notwithstanding anything to the contrary in
this Agreement, no Party shall be liable to the other or any third party for any
indirect, incidental, exemplary, special, punitive or consequential damages
(including with respect to lost revenue, lost profits or savings or business
interruption) of any kind or nature whatsoever suffered by the other Party or
any third party howsoever caused and regardless of the form or cause of action,
even if such damages are foreseeable or such party has been advised of the
possibility of such damages.

 

3.                                      Infringement

 

Upon request, Licensee shall notify Licensor of any infringement of the Licensed
Patents by third parties of which Licensee become aware.  Licensor shall have
the sole right, at its expense, to bring any action on account of any such
infringement of the Licensed Patents, and Licensee shall reasonably cooperate
with Licensor, as Licensor may request and at Licensor’s expense, in connection
with any such action brought by Licensor.

 

4.                                      Termination

 

4.1                               The Parties may terminate this Agreement at
any time by mutual written agreement executed by both Parties provided that any
sublicenses granted hereunder prior to the termination of this Agreement shall
survive according to the respective terms and conditions of such sublicenses.

 

5.                                      Survival

 

Any rights and obligations which by their nature survive and continue after any
expiration or termination of this Agreement will survive and continue and will
bind the Parties and their successors and assigns, until such rights are
extinguished and obligations are fulfilled.

 

6.                                      Statement of Intent With Respect to
Bankruptcy.

 

The Parties intend that the licenses granted under this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, 111 U.S.C. § 101, et seq. (“Bankruptcy Code”), licenses of
rights to “intellectual property” as defined in the Bankruptcy Code.

 

7.                                      Assignment

 

Licensee and each of its sublicensees may, without the consent of Licensor,
assign any or all of their rights and interests, and delegate any or all of
their obligations without restriction.  The rights and obligations of the
Parties hereto shall inure to the benefit of, and be binding and enforceable
upon and by, the respective successors and assigns of the Parties.

 

2

--------------------------------------------------------------------------------


 

8.                                      Entire Agreement and Construction

 

This Agreement along with the pertinent provisions of the Revenue Sharing and
Securities Purchase Agreement and other Documents constitute the sole, final and
entire understanding of the parties hereto concerning the subject matter hereof,
and all prior understandings having been merged herein.  This Agreement cannot
be modified or amended except by a writing signed by the Parties hereto.  The
language used in this Agreement will be deemed to be the language chosen by the
Parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any Party.

 

9.                                      Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

10.                               Notices

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, or by overnight delivery service from a
recognized carrier, to the respective Party as follows:

 

if to Licensor:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Suite 380

Los Angeles, CA 90025

Attn: Chief Executive Officer

Tel: 800-804-1690

Email: doug@marathonpg.com

 

With a copy to:

 

Harvey J. Kesner, Esq.

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Phone: (212) 930-9700

Email: hkesner@srff.com

 

3

--------------------------------------------------------------------------------


 

if to Licensee:

 

Yoni Shtein

Vice President

Intellectual Property Finance Group

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Phone: 415-284-7415

Email: yshtein@fortress.com

CC:      jnoble@fortress.com

 

With a copy to:

 

Alyson Allen

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Tel: 617-951-7483

Email: alyson.allen@ropesgray.com

 

or to such other address as the person to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above.

 

11.                               Governing Law; Jurisdiction; Venue

 

This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed in accordance with the internal laws of the State of
New York in the United States of America applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State that would result in the application of the laws of
another jurisdiction.  In any action or proceeding between either of the Parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the Parties (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts residing in the State of New York and (b) agrees
that all claims in respect of such action or proceeding must be heard and
determined exclusively in the state or federal courts in the State of New York. 
Each Party shall be entitled to seek injunctive or other equitable relief,
without the posting of a bond, at any time (with or without delivering a demand
notice) whenever the facts or circumstances would permit a Party to seek such
equitable relief in a court of competent jurisdiction.

 

12.                               Waiver

 

Except as otherwise provided herein, any failure of any Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled

 

4

--------------------------------------------------------------------------------


 

to the benefits thereof only by a written instrument signed by the Party
granting such waiver; provided, however, that such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement, or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

13.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be an original and both of which will constitute together the same document. 
Counterparts may be signed and delivered by facsimile or PDF file, each of which
will be binding when received by the applicable Party.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Licensor:

 

 

 

 

 

Marathon Patent Group, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Motheye Technologies, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sampo IP, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Relay IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Cyberfone Systems, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Vantage Point Technology, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

CRFD Research, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

E2E Processing, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Loopback Technologies, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Loopback Technologies II, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Signal IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Hybrid Sequence IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Synchronicity IP LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Soems Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP Liquidity Ventures Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP Liquidity Ventures, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sarif Biomedical Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sarif Biomedical LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Selene Communication Technologies Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Selene Communication Technologies, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

DA Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Dynamic Advances, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Clouding Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Traverse Technologies Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Communications LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Medtech Group Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Orthophoenix, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

TLIF, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

3D Nanocolor Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Bismark IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Magnus IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Munitech IP S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Vermilion Participations (to be renamed Marathon Advisors SA)

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Munitech IP S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Marathon Ventures S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Nyanza Properties (to be renamed PG Technologies S.a.r.l.)

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Marathon IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MedTech Development Deutschland GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Synchronicity IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Communications GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Licensee:

 

 

 

 

 

DBD Credit Funding LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF GUARANTORS

 

Entity Name

 

State of
Incorporation/formation

 

Ownership

 

Motheye Technologies, LLC

 

Texas

 

100

%

Sampo IP, LLC

 

Virginia

 

100

%

Relay IP, INC.

 

Delaware

 

100

%

Cyberfone Systems LLC

 

Texas

 

100

%

Vantage Point Technology, Inc.

 

Texas

 

100

%

CRFD Research, Inc.

 

Delaware

 

100

%

E2E Processing, Inc.

 

Texas

 

100

%

Loopback Technologies, Inc.

 

Delaware

 

100

%

Loopback Technologies II, Inc.

 

California

 

100

%

Signal IP, Inc.

 

California

 

100

%

Hybrid Sequence IP, Inc.

 

Delaware

 

100

%

Synchronicity IP LLC

 

Texas

 

100

%

Soems Acquisition Corp.

 

Delaware

 

100

%

IP Liquidity Ventures Acquisition LLC

 

Delaware

 

100

%

IP Liquidity Ventures, LLC

 

Delaware

 

100

%

Sarif Biomedical Acquisition LLC

 

Delaware

 

100

%

Sarif Biomedical LLC

 

Delaware

 

100

%

Selene Communication Technologies

 

Delaware

 

100

%

Acquisition LLC

 

 

 

 

 

Selene Communication Technologies, LLC

 

Delaware

 

100

%

DA Acquisition LLC

 

Texas

 

100

%

Dynamic Advances, LLC

 

Texas

 

100

%

Clouding Corp.

 

Delaware

 

100

%

Traverse Technologies

 

Texas

 

100

%

TLI Acquisition Corp.

 

Virginia

 

100

%

TLI Communications LLC

 

Virginia

 

100

%

Medtech Group Acquisition Corp.

 

Texas

 

100

%

Orthophoenix, LLC

 

Delaware

 

100

%

TLIF, LLC

 

Texas

 

100

%

3D Nanocolor Corp

 

Delaware

 

92

%

Bismark IP, Inc.

 

Delaware

 

100

%

 

--------------------------------------------------------------------------------


 

Magnus IP GmbH

 

 

 

100

%

Munitech IP S.a.r.l

 

Luxembourg

 

100

%

Vermilion Participations(1)

 

Luxembourg

 

100

%

Marathon Ventures S.a.r.l

 

Luxembourg

 

100

%

Nyanza Properties(2)

 

Luxembourg

 

100

%

Marathon IP GmbH

 

Germany

 

100

%

MedTech Development Deutschland GmbH

 

Germany

 

100

%

Synchronicity IP GmbH

 

Germany

 

100

%

TLI Communications GmbH

 

Germany

 

100

%

 

--------------------------------------------------------------------------------

(1)  Name to be changed to Marathon Advisors SA

(2)  Name to be changed to PG Technologies Sarl

 

--------------------------------------------------------------------------------